Citation Nr: 1029667	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  06-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

What evaluation is warranted for bilateral hearing loss since May 
14, 1969?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for left ear hearing loss and an 
increased rating for right ear hearing loss.
 
In November 2009, the Board granted entitlement to service 
connection for a left ear hearing loss and remanded the issue of 
entitlement to an increased rating for bilateral hearing loss in 
light of that grant of service connection.  In March 2010, the RO 
assigned a noncompensable rating for left ear hearing loss 
effective May 14, 1969.  The RO did not assign a single rating 
for the now service connected bilateral hearing loss.
 
The issues of entitlement to increased ratings for 
impotence, diabetes mellitus type II, bilateral neuropathy 
of the lower extremities, and diabetic retinopathy have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them.  As noted 
in November 2009, these issues are referred to the AOJ for 
appropriate and IMMEDIATE action.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
 
 
REMAND
 
The RO has rated the bilateral hearing loss as two separate 
noncompensable disabilities and has rated each ear as if the 
other one is not service-connected.  The RO's decision appears to 
be erroneous.
 
Given that bilateral hearing loss is rated as one disability, the 
left ear hearing loss is part of the issue on appeal.  Where, as 
in the instant case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, VA must 
consider the severity of the bilateral hearing loss from May 1969 
to the present.  Hence, the RO must ask the appellant to identify 
all providers who cared for his bilateral hearing loss since May 
1969.  

Further, since May 1969 the rating criteria for rating hearing 
loss have been amended on two occasions; once in 1976 and again 
in 1987.  See 52 Fed. Reg. 44,119 (Nov. 18, 1976), 41 Fed. Reg. 
11,293 (Mar. 18, 1976).  Under the VCAA the RO must notify the 
appellant of the rating criteria in effect prior to the changes 
in 1976 and 1987, and then consider his claim under all criteria 
which have existed since May 1969.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).
 
A September 2001 VA audiological evaluation is of record.  A 
January 2006 VA examiner reported the speech recognition scores 
from the September 2001 testing, but the results of the pure tone 
threshold testing are not of record.  These results must be 
obtained.   
 
A January 18, 2008, VA treatment record indicates that he 
underwent audiometric testing at that time.  These results also 
must be obtained.  A May 2, 2008, VA treatment record indicates 
that the Veteran underwent a VA compensation and pension 
audiological examination on that date.  While the audiometric 
results from that examination are of record, any report of that 
examination is not of record and must be obtained. 
 
As noted in the November 2009 remand, the Veteran reported in his 
October 2006 VA Form 9 that he was fitted for hearing aids in 
July 2005.  The Board directed the RO to obtain all VA treatment 
records since March 2004 regarding hearing loss.  In May 2005, 
the RO requested VA treatment records, and subsequent to the 
remand, the RO requested all treatment records from September 
2005 to October 2009.  The RO did not request treatment records 
from March 2004 to September 2005, to include the treatment 
record in July 2005 regarding the fitting for hearing aids.  
Therefore, the RO did not comply with the directives of the 
November 2009 remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (remand by Board confers on a claimant the right to VA 
compliance with the terms of remand order and imposes on 
Secretary a duty to ensure compliance with those terms).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must ask the Veteran to identify 
all health care providers who have treated 
his bilateral hearing loss since May 1969.  
Thereafter, the RO must attempt to obtain 
any identified treatment records and 
associate them with the appellant's claims 
file.  All efforts to fulfill this duty to 
assist must be documented in the claims 
file.  If any identified records cannot be 
located that fact must be noted, and the 
appellant advised and given an opportunity 
to respond.
 
2.  The RO should obtain from the Bronx, 
New York, VA medical center, the complete 
results of pure tone threshold testing on 
September 19, 2001; all records from March 
2004 to September 2005 regarding hearing 
loss, to include the treatment record in 
July 2005 regarding the fitting for hearing 
aids; the audiometric results from testing 
on January 18, 2008; and the report of the 
VA examination on May 2, 2008.  All such 
records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.
 
3.  Thereafter, the RO must readjudicate 
the claim of entitlement to an increased 
rating for bilateral hearing loss with 
consideration of severity of the bilateral 
hearing loss since May 1969 to include 
written consideration of the rating 
criteria prior to the changes in 1976, 
1987, and 1999.  If any benefit is denied 
the Veteran must be furnished with a 
supplemental statement of the case that 
includes the rating criteria prior to the 
changes in 1976 and 1987, with a copy to 
his representative, and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.  The rating decision 
addressing this issue must discuss all 
pertinent regulations which have been in 
effect at various times since May 1969, and 
identify which regulation is most 
beneficial to the appellant, and explain 
the reasoning why that version of the 
regulation was judged to be more 
favorable.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


